IN THE SUPREME COURT OF THE STATE OF DELAWARE


MATTHEW J. JACKSON, SR.,1                         §      No. 705, 2015
                                                  §
                                                  §      Court Below: Family Court
         Respondent Below-Appellant,              §      of the State of Delaware
                                                  §
         v.                                       §      File Nos.: 14-04-1TK
                                                  §                 15-06-1TK
DIVISION OF FAMILY SERVICES,                      §
                                                  §      Petition Nos.: 14-08217
         Petitioner Below-Appellee.               §                     15-15503


                                   Submitted: August 17, 2016
                                   Decided:   August 17, 2016

         Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                           ORDER

         This 17th day of August 2016, upon consideration of the parties’ briefs and

the record below, we find that the judgment of the Family Court should be

affirmed on the basis of and for the reasons assigned in the Family Court’s

well-reasoned decision dated December 4, 2015 terminating the parental rights of

the appellant.2




1
    The Court assigned this pseudonym under Supreme Court Rule 7(d).
2
    Div. of Family Servs. v. Jackson, Nos. 14-08217, 15-15503 (Del. Fam. Ct. Dec. 4, 2015).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                   BY THE COURT:
                                   /s/ Leo E. Strine, Jr.
                                   Chief Justice




                                   2